DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims:
Claims 37-51, 54-55, 57-63 ae pending.
Claims 1-36, 52-53 and 56 are cancelled.
Claims 57-63 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, 01/09/2020 and 01/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-41, 43, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Tsuria, USPG_Pub. 2003/0163832.

	Regarding claim 37, DeWeese discloses a computerized method of enabling a plurality of users to actively participate with digitally rendered content delivered over a content delivery network, the computerized method (fig. 22, 24) comprising: 
transmitting notification data to a plurality of computerized client devices respectively associated with the plurality of users (Para. 139), the notification data configured to cause display of a notification relating to an event (Para. 139), the event being enabled for participation and relating to particular digitally rendered content (fig. 22, 424; Para. 148); 
causing delivery of the particular digitally rendered content to the plurality of computerized client devices (fig. 24, 448; Para. 150 (set top box tunes to the program associated with the chat group joined automatically)); and 
enabling the plurality of users to interactively participate in the event, the interactive participation comprising at least one of interaction of individual ones of the 
DeWeese does not explicitly disclose causing delivery of secondary event information in conjunction with the notification, the secondary event information comprising a recitation of one or more materials needed for participation in the event.
Tsuria discloses notification, the secondary event information comprising a recitation of one or more materials needed for participation in the event (Para. 44, 196 (by displaying a recipe and items needed to prepare the content including ability to electronically purchase the items meets “the secondary event information comprising a recitation of one or more materials needed for participation in the event”)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include causing delivery of secondary event information in conjunction with the notification, the secondary event information comprising a recitation of one or more materials needed for participation in the event as disclosed by Tsuria in order to support interactive cooking education (Para. 44).




Tsuria discloses delivery of a digitally rendered content comprises causing delivery of digitally rendered video content having cooking as a context (Para. 44).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include delivery of a digitally rendered content comprises causing delivery of digitally rendered video content having cooking as a context as disclosed by Tsuria in order to support interactive cooking education (Para. 44).

Regarding claim 39, DeWeese in view of Tsuria discloses all in claim 38.  In addition Tsuria discloses the method, wherein the one or more materials comprise one or more ingredients related to a recipe featured within the digitally rendered video content, and wherein the causing delivery of the secondary event information comprises presenting a mechanism to the plurality of users to purchase the one or more ingredients (Tsuria: Para. 44, 196; claim 24).  

Regarding claim 40, DeWeese in view of Tsuria disclosers all in claim 39.  In addition Tsuria discloses the computerized method, wherein the one or more materials comprise a kit comprising at least one of the ingredients, and wherein the causing delivery of the secondary event information comprises presenting a mechanism to the 

Regarding claim 41, DeWeese does not explicitly disclose causing delivery of the secondary event information comprises presenting a mechanism to the plurality of users to purchase the one or more materials from a third party provider.
Tsuria discloses causing delivery of the secondary event information comprises presenting a mechanism to the plurality of users to purchase the one or more materials from a third party provider (Para. 44 (purchasing items from a provider other than the television service provider is a third party)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include causing delivery of the secondary event information comprises presenting a mechanism to the plurality of users to purchase the one or more materials from a third party provider as disclosed by Tsuria in order to able to receive video and audio recipe information including the ability to purchase items needed for the recipe (Para. 44).

Regarding claim 43, DeWeese in view of Tsuria discloses all in claim 37.  In addition DeWeese discloses the computerized method, wherein the secondary event information further comprises an estimated start-to-finish duration of the event (DeWeese: Para. 120 (the chat group will be supported only for the duration of the program associated with the chat event-the chat support duration equates to the duration of the program)).   
.  

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Tsuria, USPG_Pub. 2003/0163832, and further in view of Kellerman, USPG_Pub. 2013/0091214.

Regarding claim 42, DeWeese in view of Tsuria do not explicitly disclose the computerized method, further comprising enabling a purchase of the one or more materials by a particular user or the plurality of users to be billed collectively with a subscription of the particular user to the content delivery network. 
Kellerman discloses enabling a purchase of the one or more materials by a particular user or the plurality of users to be billed collectively with a subscription of the particular user to the content delivery network (Para. 52 (by subscribing to the SNET network users can be billed at a discount rate for their subscription to the SNET network 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese in view of Tsuria to include enabling a purchase of the one or more materials by a particular user or the plurality of users to be billed collectively with a subscription of the particular user to the content delivery network as disclosed by Kellerman in order to allow for sharing and distribution of cost among members of a network group or provide discounts to members of a network group for a purchased item or product (Para. 52).

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Tsuria, USPG_Pub. 2003/0163832, and further in view of Entwistle, US Pat. 6,968,566.

Regarding claim 44, DeWeese in view of Tsuria do not explicitly disclose the computerized method, the computerized method further comprising: scheduling a date and time for the delivery of the particular digitally rendered content related to the event, and enabling individual ones of the plurality of users to adjust the date and time for the delivery of the particular digitally rendered content to computerized client devices associated with the individual ones of the plurality of users.
Entwistle discloses scheduling a date and time for the delivery of the particular digitally rendered content related to the event, and enabling individual ones of the plurality of users to adjust the date and time for the delivery of the particular digitally 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese in view of Tsuria to include scheduling a date and time for the delivery of the particular digitally rendered content related to the event, and enabling individual ones of the plurality of users to adjust the date and time for the delivery of the particular digitally rendered content to computerized client devices associated with the individual ones of the plurality of users as disclosed by Entwistle in order to maintain synchronization of the program guide at the location where a program is interrupted or delayed (col. 1, ll. 49-52).

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Tsuria, USPG_Pub. 2003/0163832, and further in view of Westberg, USPG_Pub. 2005/0102696.

Regarding claim 46, DeWeese in view of Tsuria discloses all in claim 37.  In addition DeWeese in view of Tsuria discloses the computerized method, wherein the causing delivery of the particular digitally rendered content comprises causing delivery of digitally rendered video content having an education context (Tsuria: Para. 44 (recipe tutorial has an educational cooking context-see also DeWeese fig. 11 a chat topic on public education system)).

Westberg discloses asking questions during the presentation of a television program or during a commercial break section of a television program (Para. 119 (the questions are the testing materials)) which equates to “an event information further comprises testing material”.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese in view of Tsuria to include event information further comprises testing materials as disclosed by Westberg in order to gauge user’s interest in the program or commercial (Para. 119).

Regarding claim 47, DeWeese in view of Tsuria do not explicitly disclose the computerized method, further comprising collecting viewing statistics data related to the event.  
Westberg discloses the computerized method, further comprising collecting viewing statistics data related to the event (Para. 119).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese in view of Tsuria to include the computerized method, further comprising collecting viewing statistics data related to the event as disclosed by Westberg in order to gauge user’s interest in the program or commercial (Para. 119).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DeWeese, USPG_Pub. 2005/0262542.

Regarding claim 48, DeWeese discloses a computerized method for interaction of a plurality of subscribers to a content delivery network with a digitally rendered content element delivered over the content delivery network (fig. 22, 24), the computerized method comprising: 
determining a threshold number of subscribers required for participation in an event, the event being associated with the digitally rendered content element (Para. 123 (If desired, information on which chat groups the user should join may be based, for example, on the number of current participants in a group, which may be limited (e.g., to a maximum of 20 participants)-the threshold number of participants is determined in order to enforce the chat group maximum in this example));
notifying the plurality of subscribers of the event associated with the digitally rendered content element (Para. 122, 123 (the notification that allows users to join a chat group associated with a television program)); 
individual ones of the plurality of subscribers to designate an interest in participation in the event via the content delivery network (Para. 122, 123 (by opting to join a chat group user is designating interest in the chat group)); and 
based at least on a number of the individual ones of the plurality of subscribers meeting the threshold number (Para. 123), causing the event to occur using the content delivery network for only the individual ones of the plurality of subscribers (Para. 123 (the chat group that a user joins depends on the chat group maximum threshold)).  

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Farahat, USPG_Pub. 2013/0091025 and further in view of Westberg, USPG_Pub. 2005/0102696.

Regarding claim 49, DeWeese does not explicitly disclose the computerized method, wherein the causing the event to occur comprises:
selecting two or more subscribers from the individual ones of the plurality of subscribers; 
causing delivery of digital programming content over the content delivery network to the two or more subscribers. 
causing delivery of a digitally rendered content element over the content delivery network to the two or more subscribers during advertisement portions associated with the digital programming content, wherein the digitally rendered content element comprises a questionnaire. 
individual ones of the plurality of subscribers (Para. 21); 
causing delivery of digital programming content over the content delivery network to the two or more subscribers (Para. 21). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include selecting two or more subscribers from the individual ones of the plurality of subscribers; causing delivery of digital programming content over the content delivery network to the two or more subscribers as disclosed by Farahat in order to gauge user’s interest in the program or commercial (Para. 21).
DeWeese in view of Farahat do not explicitly disclose causing delivery of a digitally rendered content element over the content delivery network to the two or more subscribers during advertisement portions associated with the digital programming content, wherein the digitally rendered content element comprises a questionnaire.
Westberg discloses causing delivery of a digitally rendered content element over the content delivery network to the two or more subscribers during advertisement portions associated with the digital programming content, wherein the digitally rendered content element comprises a questionnaire (Par. 119 (question during commercial break)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese in view of Farahat to include causing delivery of a digitally rendered content element over the content delivery network to the two or more subscribers during advertisement portions associated with .

Claims 50, 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Farahat, USPG_Pub. 2013/0091025.

Regarding claim 50, DeWeese discloses all in claim 48.  In addition DeWeese discloses wherein the digitally rendered content element enables real-time communication between the two or more subscribers (DeWeese: fig. 14, 22, 24; Para.123 (the chat communications occur during the live broadcast of the program associated with the chat group and it permits communication between members of the chat group which can be two or more up to 20)).
DeWeese does not explicitly disclose using a randomizer application to select two or more subscribers from the individual ones of the plurality of subscribers;  
causing delivery of digital programming content over the content delivery network to the two or more subscribers;
causing delivery of the digitally rendered content element to the two or more subscribers at least in part over the content delivery network, during the delivery of the digital programming content.
Farahat discloses using a randomizer application to select two or more subscribers from the individual ones of the plurality of subscribers (Farahat: Para. 32 
causing delivery of digital programming content over the content delivery network to the two or more subscribers (Farahat: Para. 32 (An advertisement relating to the merchant is delivered to the first group-the test group while another that is not related to the merchant is delivered to the second group-the two advertisements meet the claimed digital programming content sent over the network-102; Para. 14));
causing delivery of the digitally rendered content element to the two or more subscribers at least in part over the content delivery network, during the delivery of the digital programming content (Farahat: Para. 32).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include using a randomizer application to select two or more subscribers from the individual ones of the plurality of subscribers; causing delivery of digital programming content over the content delivery network to the two or more subscribers; causing delivery of the digitally rendered content element to the two or more subscribers at least in part over the content delivery network, during the delivery of the digital programming content as disclosed by Farahat in order to gauge user’s interest in the program or commercial (Para. 21).


DeWeese does not explicitly disclose obtaining viewing patterns of the individual ones of the plurality of subscribers; causing delivery of digital programming content over the content delivery network to the two or more subscribers; and causing delivery of the digitally rendered content element to the two or more subscribers at least in part over the content delivery network, during the delivery of the digital programming content. 
Farahat discloses obtaining viewing patterns of the individual ones of the plurality of subscribers (Para. 23 (previously visited sites logs equates to viewing patterns of the user)); 
based on the viewing patterns, selecting two or more subscribers from the individual ones of the plurality of subscribers (Para. 23-25 (the cookies and identification information is used to generate a list of users from which the random selection of two user groups are made)); 
causing delivery of digital programming content over the content delivery network to the two or more subscribers (Para. 32 (An advertisement relating to the merchant is delivered to the first group-the test group while another that is not related to the merchant is delivered to the second group-the two advertisements meet the claimed digital programming content sent over the network-102; Para. 14)); and 
causing delivery of the digitally rendered content element to the two or more subscribers at least in part over the content delivery network, during the delivery of the digital programming content (Para. 32). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include obtaining viewing patterns of the individual ones of the plurality of subscribers; causing delivery of digital programming content over the content delivery network to the two or more subscribers; and causing delivery of the digitally rendered content element to the two or more subscribers at least in part over the content delivery network, during the delivery of the digital programming content as disclosed by    Farahat in order to gauge user’s interest in the program or commercial (Para. 21).

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Farahat, USPG_Pub. 2013/0091025 and further in view of Tan, USPG_Pub. 2013/0174187.

Regarding claim 51, DeWeese in view of Farahat discloses all in claim 50.  In addition DeWeese in view of Farahat discloses the computerized method, wherein the causing delivery of the digital programming content comprises: 
using the application to at least partially select first digital 10programming content and second digital programming content (Farahat: Para. 32 (the delivered advertisement are selected from 116-advertisment database));  
causing delivery of the first digital programming content to at least one of the two or more subscribers (Farahat: Para. 32 (the test group receives the first advertisement-related to the merchant)); and 
causing delivery of the second digital programming content to at least one other of the two or more subscribers, wherein the first digital programming content is different 15from the second digital programming content (Farahat: Para. 32 (the non-related merchant advertisement, different from the merchant related advertisement is sent to the second group-the control group-the another of the two user’s that were randomly selected)).
DeWeese in view of Farahat and further in view of Westberg do not explicitly disclose random selection of the first and second digital programming content.
Tan discloses random selection of the first and second digital programming content (Para. 63 (random and Pseudo random selection of digital media using randomizer circuitry)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese in view of Farahat and further in view of Westberg to include selection of the first and second digital programming content as disclosed by Tan in order to allow an equal probability for the media content selection (Para. 63).



Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Taymor, US Pat. 8,434,113.

Regarding claim 55, DeWeese does not explicitly disclose the computerized method, wherein the threshold number is determined by an advertiser; and 
wherein the causing the event to occur comprises providing a coupon or a discount from the advertiser to the individual ones of the plurality of subscribers. 
Taymor discloses a method, wherein the threshold number is determined by an advertiser (col. 3, ll. 18-22, 39-43; col. 5, ll. 42-46 (the promotion is advertisement and terms are set by advertiser)); and wherein the causing the event to occur comprises providing a coupon or a discount from the advertiser to the individual ones of the plurality of subscribers (col. 5, ll. 42-46 (discount is based on number of participants-threshold)).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include a method, wherein the threshold number is determined by an advertiser; and wherein the causing the event to occur comprises providing a coupon or a discount from the advertiser to the individual ones of the plurality of subscribers as disclosed by Taymor in order to encourage participation in the promotional event (col. 3, ll. 39-43).




Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Slaney, US Pat. 8,434,113.

 Regarding claim 57, DeWeese discloses all in claim 48.  In addition DeWeese discloses that the event includes a game (Para. 84 (the users can chat or play games)).
DeWeese does not explicitly disclose providing said individual ones of said plurality of subscribers a data structure indicating a plurality of items to be identified within playback of the digitally rendered content element; and enabling said individual ones of said plurality of subscribers to identify or demarcate one or more of the plurality items from said data structure within said playback of the digitally rendered content element.  
Slaney discloses providing said individual ones of said plurality of subscribers a data structure indicating a plurality of items to be identified within playback of the digitally rendered content element (fig. 6; Para. 38 (plurality of advertisements are provided-for user to select one to be rendered during the program break)); and 
enabling said individual ones of said plurality of subscribers to identify or demarcate one or more of the plurality items from said data structure within said playback of the digitally rendered content element (fig. 6; Para. 38 (user filtering meets demarcating)).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include providing said individual ones of said plurality of subscribers a data structure indicating a plurality of items to be identified within playback of the digitally rendered content element; and .

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of McNutt, USPG_Pub. 2008/0234051.

Regarding claim 58, DeWeese does not explicitly disclose the computerized method, wherein said event comprises a for-profit or not-for-profit gambling event, and said computerized method further comprises enabling said individual ones of said plurality of subscribers to engage in said event by placing wagers on one or more aspects of the digitally rendered content element.  
McNutt discloses the computerized method, wherein said event comprises a for-profit or not-for-profit gambling event (Para. 70 (interactive television wagering/gambling-for financial gain-profit)), and said computerized method further comprises enabling said individual ones of said plurality of subscribers to engage in said event by placing wagers on one or more aspects of the digitally rendered content element (Para. 70 (option to place bets on a horse racing television broadcast program-500-see fig. 5)).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include the computerized .

Claims 59-60, 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Beers, USPG_Pub. 2013/0013364.

Regarding claim 59, DeWeese discloses computerized network apparatus configured to provide one or more enhanced interactive features to a plurality of users of a content delivery network (fig. 1A, 10; Para. 51, 55 (the television chat system 10 provides chat services (one or more enhanced interactive features) to plurality of users 20 over a television distribution facility network 24)), said computerized network apparatus comprising:
processor apparatus (fig. 1A, 22; Para. 57 (the chat server is the processor apparatus to allow chat groups to be formed for chatting over television programs)); 
network interface apparatus in data communication with the processor apparatus (Para. 56 (the communications paths 24 are the interface apparatuses from the user devices 20 to the chat server 22-the paths are in communication with server 22)); and 
storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when 
transmission of notification data to the individual ones of the plurality of users, the notification data configured to cause display of a notification relating to the event (Para. 139 (the notification the request user to join a chat group associated with a television program-user can choose to join, or cancel/decline-see 21)); and 
enable only the individual ones of the plurality of users to participate in the event, the enablement of participation comprising delivery of the digitally rendered content to one or more of the individual ones of the plurality of users (Para. 140 (by joining a communication is established between the user and other users of the chat group)).
DeWeese does not explicitly disclose determine a threshold number of user for participation in an event, the event being associated with digitally rendered content; receive data representative of one or more requests to participate in the event associated with individual ones of the plurality of users;
based at least on a number of the individual ones of the plurality of users meeting the threshold number, cause scheduling of the event.
Beers discloses determine a threshold number of user for participation in an event, the event being associated with digitally rendered content (Para. 10); receive data representative of one or more requests to participate in the event associated with individual ones of the plurality of users (Para. 10-11);

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include determine a threshold number of user for participation in an event, the event being associated with digitally rendered content; receive data representative of one or more requests to participate in the event associated with individual ones of the plurality of users; based at least on a number of the individual ones of the plurality of users meeting the threshold number, cause scheduling of the event as disclosed by Beers in order to automate and simplify the process of connecting people from different locations (Para. 1).

Regarding claim 60, DeWeese in view of Beers discloses all in claim 59.  In addition DeWeese discloses the computerized network apparatus, wherein: the at least one computer program is further configured to, when executed on the processor apparatus, enable at least a first one of the individual ones of the plurality of users to, via a distributed application, manipulate one or more aspects of the digitally rendered content to generate a manipulated version of the digitally rendered content (DeWeese: fig. 22, 420; Para. 140 (by starting a chat session for a program user is manipulating the program to enhance it with the chat feature)); and 
wherein the delivery of the digitally rendered content to one or more of the individual ones of the plurality of users comprises delivery of the manipulated version of the digitally rendered content (DeWeese: fig. 22, 426; Para. 140 (the users invited to the 

Regarding claim 62, DeWeese in view of Beers discloses all in claim 60.  In addition DeWeese discloses the computerized network apparatus, wherein said generation of said manipulated version of the digitally rendered content comprises a blending of one or more heterogeneous services together at a headend of a managed network to provide a blended service to the individual ones of the plurality of users such that said one or more heterogeneous services are converged into a common control layer (DeWeese: Para. 129 (the message from participants in the group to other are blended with the television show associated with the chat group-so they are on a common channel-common control layer)).  

Regarding claim 63, DeWeese in view of Beers discloses all in claim 59.  In addition DeWeese discloses the computerized network apparatus, wherein the notification relating to the event comprises an indication of one or more elements requisite for the participation in the event (DeWeese: Para. 127 (codes are a requisite to restrict membership to chat group)).


 
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWeese, USPG_Pub. 2005/0262542, in view of Beers, USPG_Pub. 2013/0013364, and further in view of Riley, USPG_Pub. 2006/0062209.

Regarding claim 61, DeWeese in view of Beers discloses all in claim 60.  In addition DeWeese discloses the computerized network apparatus, wherein: said distributed application comprises respective portions thereof residing on a computerized client device (user device) of said first one of the individual ones of the plurality of users and a media enhancement server apparatus (chat server), said distributed application configured to enable negotiation (interaction between client and chat server to set up a chat session-), between said computerized client device (user device) and said media enhancement server apparatus (chat server), said one or more other server apparatus comprising one or more sources of a live broadcast of said digitally rendered content (television distribution facility provides television signals-live broadcast) and at least one advertisement associated therewith, respectively (television signal and advertisements).  
DeWeese in view of Beers do not explicitly disclose determine a media application type; and said media application type is configured to determine an Internet Protocol (IP) layer routing from media enhancement server apparatus to one or more other server apparatus.
Riley discloses determine a media application type (Para. 12 (resource allocation for agreed service level is influenced by a determined type of application being run)); and said media application type is configured to determine an Internet Protocol (IP) 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeWeese to include determine a threshold number of user for participation in an event, the event being associated with digitally rendered content; receive data representative of one or more requests to participate in the event associated with individual ones of the plurality of users; based at least on a number of the individual ones of the plurality of users meeting the threshold number, cause scheduling of the event as disclosed by Beers in order to automate and simplify the process of connecting people from different locations (Para. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY BANTAMOI/           Examiner, Art Unit 2423